Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 19-BG-234

IN RE CHRISTAL ELIZABETH EDWARDS
                                                            2019 DDN 61
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 1016332

BEFORE: Glickman and Fisher, Associate Judges, and Nebeker, Senior Judge.

                                   ORDER
                            (FILED – February 6, 2020)

       On consideration of the certified order of the Court of Appeals of Maryland
disbarring respondent from the practice of law in that jurisdiction; this court’s April
1, 2019, order suspending respondent pending resolution of this matter and directing
her to show cause why reciprocal discipline should not be imposed; respondent’s
response to the order to show cause; respondent’s pro se supplemental response and
exhibits; respondent’s D.C. Bar R. XI, §14(g) affidavit filed on May 3, 2019; and
the statement of Disciplinary Counsel, it is

       ORDERED that Christal Elizabeth Edwards is hereby disbarred from the
practice of law in the District of Columbia, nunc pro tunc to May 3, 2019. See In re
Sibley, 990 A.2d 483 (D.C. 2010); In re Fuller, 930 A.2d 194, 198 (D.C. 2007)
(rebuttable presumption of identical reciprocal discipline). To the extent respondent
attempts to challenge the imposition of reciprocal discipline by contesting the
credibility findings and relitigating the underlying factual findings and discipline
imposed by the State of Maryland, such challenges are improper in reciprocal
disciplinary proceedings. Further, to the extent respondent urges us to review the
exhibits attached to the supplemental response that were not previously presented in
                                          1
her original disciplinary matter, we do not address these documents because this is
information that was available to respondent during the Maryland proceedings and
constitutes a further attempt to relitigate those proceedings. See In re Zdravkovich,
831 A.2d 964, 969 (D.C. 2003) (“Put simply, reciprocal discipline proceedings are
not a forum to reargue the foreign discipline.”).

       To the extent respondent argues that this court should impose a lesser sanction
because the disability mitigation test used by this court has a more lenient threshold,
we agree that our standard is less taxing and we must review the findings made in
the originating disciplinary matter under the standard established in In re Kersey,
520 A.2d 321 (D.C. 2000). See In re Zakroff, 924 A.2d 409, 424 (D.C. 2007). Under
that standard, the respondent must have a medical disability, a fact acknowledged
by the Maryland Court of Appeals as to the specific time periods that were supported
by documentary evidence. Respondent must then establish by the preponderance of
the evidence that the disability substantially caused the misconduct or, more simply,
“but for” the disability she would not have engaged in the misconduct. In Zakroff,
the court remanded the issue to the Board on Professional Responsibility to consider
whether Kersey mitigation was applicable holding that the findings made in the
Maryland disciplinary case did not provide a clear answer. However, in this case
the state of Maryland specifically found that respondent’s period of disability was
limited to a specific period of time that was supported by documentation and rejected
respondent’s broader argument about her disability, finding her testimony was
deceitful and unsupported by proffered evidence.           Additionally, the state of
Maryland found much of respondent’s misconduct occurred prior to the documented
disability or was not consistent with the time of her documented disability. The
state of Maryland also found that respondent’s disability was not the basis for her
extensive misconduct that included false or misleading statements to clients,
opposing counsel, and the judicial system, her knowing misappropriation of
entrusted funds when she used unearned fees for herself and refused to refund
unearned fees, and her failure to cooperate with disciplinary investigations. Lastly,
the state of Maryland found that respondent failed to acknowledge the wrongfulness
of her actions but attempted to use her illness as an excuse. Therefore, in light of
these specific findings, that we accept, respondent has failed to establish by a
preponderance of the evidence that “but for” her disability she would not have
engaged in her extensive misconduct; therefore, under this court’s standards she is
not entitled to Kersey mitigation and has failed to rebut the presumption that
reciprocal discipline should be imposed. Accordingly, we impose reciprocal
discipline of disbarment. See In re Sibley, 990 A.2d 483 (D.C. 2010), and In re
                                          2
Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical
reciprocal discipline applies unless one of the exceptions is established).


                                  PER CURIAM




                                     3